Case 2:20-cv-00012-JRS-MJD Document 10 Filed O1}@8issReae,iyef 1 PagelD #: 88

: THE OFFICE OF THE
CLERK OF THE U.S. DISTRICT COURT
105 U.S. COURTHOUSE
46 EAST OHIO STREET
INDIANAPOLIS, INDIANA 46204

OFFICIAL BUSINESS

. 7m The oe SM fo WI ne. > Fa” le

 

 

 

 

KES
TN ten oe a rsa.
09 JAN "20 So
Ppa Ss 1 : 5 “mua PITNEY BOWES
_— tes 02 1P $ 000.50°
0003180095 JAN 09 2020
ig MAILED FROM ZIP CODE 46204
( 2:20-cv- 12) =
MARTIN S. GOTTESFELD
FEDERAL CORRECTIONAL COMPLEX

RECLIVED
JAN 22 2020

U.S. CLERK’S OFFICE
INDIANAPOLIS, INDIANA

TERRE HAUTE, INDIANA

RETURN TO SENDER

NOT AT THIS INSTITUTION fo
NEED CORRECT NAME AND NUMBER
INMATE LOCATIONS CAN BE FOUND ON OUR
WEBSITE (WWW.BOP.Gov)

ee ee ce

e
a

 

4$78O5-COSS53

 

 
